Citation Nr: 0504573	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
frostbite to the hands (Raynaud's phenomenon) for the period 
prior to January 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury (Raynaud's phenomenon) to the 
right hand for the period subsequent to January 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury (Raynaud's phenomenon) to the left 
hand for the period subsequent to January 1998.

4.  Entitlement to service connection for residuals of a cold 
injury to the feet.




REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to April 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in September 2000 and 
October 2003 for further development and is now ready for 
appellate review.

It appears that the veteran may have raised a claim with 
respect to a total disability rating.  If he desires to 
pursue this issue, he should do so with specificity at the 
RO.


FINDINGS OF FACT

1.  Prior to January 1998, the veteran's frostbite residuals 
of the hands were manifested by subjective complaints of 
pain, numbness, a burning sensation, and cold sensitivity; 
objective findings included peeling skin, and coolness of all 
finger tips.

2.  Prior to January 1998, there was no evidence of reduction 
in the function of the joints, no diminished strength, and no 
reduction in mobility of the hands.   There was no evidence 
of loss of fingertips or parts, and no indication of 
persistent severe symptoms.

3.  Prior to January 1998, there were no symptoms associated 
with Raynaud's disease to warrant a higher rating, as 
evidenced by the absence of multiple, painful ulcerated 
areas, or marked circulatory changes.

4.  Subsequent to January 1998, the veteran's cold injury 
residuals of each hand were manifested by subjective 
complaints of pain, numbness, a burning sensation, and cold 
sensitivity; objective findings included peeling skin, and 
coolness of all finger tips.

5.  Subsequent to January 1998, reflexes, sensations to the 
hands, position sense, and vibratory sensation were all 
normal.  There was no weakness or atrophy, pain or stiffness 
of the joints, deformity or swelling of the joints, pain on 
manipulation, or loss of tissue or digits of the hands.  
Peripheral pluses and hair growth was normal.  There was no 
evidence of vascular insufficiency, Raynaud's phenomenon, 
reduction in the function of the joints, diminished strength, 
or reduction in mobility of the hands.   

6.  Subsequent to January 1998, there was no evidence of 
hyperhidrosis, causalgia, reflex sympathetic dystrophy, 
recurrent fungal infections, ulcerations, disturbance of nail 
growth, skin cancer, arthritis of the hands, edema, changes 
in skin color, skin thickening or thinning, sleep 
disturbances, or excessive sweating.  

7.  Subsequent to January 1998, there were no symptoms 
associated with Raynaud's disease to warrant a higher rating, 
as evidenced by the absence of two or more digital ulcers and 
history of characteristic attacks, or the amputation of one 
or more digits.

8.  Service medical records reflect a cold injury primarily 
to the veteran's hands but the feet were also reported to 
have been involved.

9.  The weight of medical evidence indicates that the 
veteran's cold injury residuals of the feet are the result of 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for frostbite to the hands (Raynaud's phenomenon) for the 
period prior to January 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.110, Diagnostic Codes (DCs) 7117, 7122 
(1997).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a cold injury (Raynaud's phenomenon) to the 
right hand for the period subsequent to January 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.110, DCs 7117, 7122 
(2004).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a cold injury (Raynaud's phenomenon) to the 
left hand for the period subsequent to January 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.110, DCs 7117, 7122 
(2004).

4.  Giving the veteran the benefit of the doubt, the 
residuals of a cold injury to the feet were incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rating 
for his cold injury residuals to the hands.  He also 
maintains that he sustained a frostbite injury to his toes 
during military service.  After a review of the file, the 
Board denies the claims for higher ratings.  However, the 
claim for entitlement to service connection for cold injury 
residuals to the feet will be granted.

I.  Entitlement to Higher Ratings for Residuals of a Cold 
Injury (Raynaud's Phenomenon) - Right and Left Hands

As a procedural matter, the Board notes that the veteran was 
originally service-connected for frostbite of the hands by 
rating decision dated in July 1995.  At the time, he was 
rated by analogy to frozen feet and Raynaud's phenomenon.  A 
10 percent rating was assigned.

In September 1996, the veteran filed a claim for an increased 
rating.  By rating decision dated in June 1997, his 
disability rating was increased to 30 percent, effective to 
the date of his claim.  He disagreed and the issue remained 
in appellate status.

In January 1998, and again in August 1998, the regulations 
for frostbite were amended from frozen feet to cold injury 
residuals.  Among other things, each extremity was to be 
considered separately.  As a result, the RO granted an 
increase in the veteran's disability rating and assigned a 20 
percent disabling for each hand, effective to January 1998, 
the date of the amended regulation took effect.  He continued 
to disagree and the claim is now before the Board.

As the symptoms associated with cold injury residuals are 
essentially the same for both hands, the Board will analyze 
them together, although they are now separately rated.

Relevant Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Change in Regulations.  As noted above, while this appeal was 
pending, VA twice promulgated amended regulations for cold 
injury residuals, effective January 12, 1998, and August 13, 
1998.  See 62 Fed. Reg. 65207-65224 (Dec. 11, 1997); 63 Fed. 
Reg. 37778-37779 (July 14, 1998).  The timing of this change 
requires the Board to first consider the claim under the pre-
amended regulations for any period prior to the effective 
date of the amended diagnostic codes.  Thereafter, the Board 
must analyze the evidence dated after the effective date of 
the amended regulations and consider whether a rating higher 
than the pre-amended rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Pre-Amended Regulations.  Specifically, pre-amended DC 7122, 
formerly residuals of frozen feet (immersion foot), was 
revised effective from January 12, 1998, and is now 
designated as residuals of cold injury.  Under the former 
rating criteria, residuals of frozen feet with mild symptoms 
such as chilblains were rated as 10 percent disabling whether 
unilateral or bilateral.  Persistent moderate swelling, 
tenderness, redness, etc. was rated 20 percent when 
unilateral and 30 percent when bilateral.  Loss of toes or 
parts, and persistent severe symptoms were rated 30 percent 
when unilateral and 50 percent when bilateral.

Legal Analysis - Pre-Amended Regulations.  After a review of 
the record, the Board concludes that an evaluation in excess 
of 30 percent for frostbite of the hands is not warranted 
under the pre-amended regulations.  The 30 percent rating 
anticipates bilateral persistent moderate swelling, 
tenderness, redness, etc., or unilateral loss of toes (by 
analogy - the fingertips), or parts, and persistent severe 
symptoms.  The highest rating available under the pre-amended 
regulations was a 50 percent rating for bilateral loss of 
toes or parts (by analogy - the fingertips), and persistent 
severe symptoms.  

In a March 1995 VA examination report, the veteran complained 
of intolerance to cold temperatures, loss of sensation with 
onset of discoloration with cold exposure, and some peeling 
of the skin after exposure to cold.  Physical examination 
revealed that coolness of all finger tips and some skin 
peeling due to excessive thinness of the skin were the only 
physical findings.  There was no reduction in function of the 
joints.  Strength was normal and there was no reduction in 
mobility.  Because there was no evidence of loss of 
fingertips or parts, and persistent severe symptoms, there is 
no basis for a higher rating under the pre-amended 
regulations.

Similarly, in a November 1996 VA examination report, the 
veteran reported numbness, pain, and a burning sensation of 
the fingertips.  Physical examination, however, failed to 
show persistent swelling, tenderness, or redness and, 
therefore, does not support a higher rating under the pre-
amended regulations.  In addition, there was no evidence of 
loss of the fingertips or any part of the fingers due to cold 
injury.  The examiner identified peeling of the skin of both 
hands and coolness to touch, but noted that there were no 
ulcers.  Outpatient medical records fail to show treatment 
for frostbite residuals.

As the criteria for a higher rating were not shown, the Board 
finds that the claim for a higher than 30 percent rating 
under the pre-amended regulations must be denied.

Amended Regulations.  Under the amended regulations, DC 7122 
provides for a 30 percent rating for cold injury residuals, 
with pain, numbness, cold sensitivity, or arthralgia, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  No higher rating is assignable for cold 
injury residuals under DC 7122. 

A 20 percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts. 

A 10 percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia. Amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Each 
affected part (hand, foot, ear, nose) is evaluated separately 
and the ratings are combined, if appropriate, in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778-37779 (July 
14, 1998). The additional amendment clarifies that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under DC 7122.  Id.  It was also noted 
that arthralgia is but one type of pain that will satisfy the 
evaluation criterion.  See 63 Fed. Reg. 37779 (July 14, 
1998).  Otherwise, the basic evaluations remained unchanged.

Legal Analysis - Amended Regulations.  After a review of the 
record, the Board concludes that evaluations in excess of 20 
percent for cold injury residuals of the right and left hand 
are not warranted under the amended regulations.  As noted 
above, the highest rating available under the amended 
regulations is a 30 percent rating for each hand, which 
requires:

pain, numbness, cold sensitivity, or arthralgia, PLUS two or 
more of the following: 

?	tissue loss, 
?	nail abnormalities, 
?	color changes, 
?	locally impaired sensation, 
?	hyperhidrosis, or 
?	X-ray abnormalities.

While the veteran has consistently reported pain, numbness, 
cold sensitivity, and arthralgia, the Board finds that higher 
ratings are not warranted because there is no evidence of two 
of the required symptoms of tissue loss, nail abnormalities, 
color changes, impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

Specifically, in a March 1998 VA examination report, the 
physical examination revealed that the veteran's hands 
appeared normal except for peeling of the skin in some areas 
near the thumbs and fingers and some healing sores.  

Similarly, in the more recent July 2003 VA examination 
report, the examiner specifically noted that there was no 
evidence of hyperhidrosis, no causalgia, no reflex 
sympathetic dystrophy, no recurrent fungal infections, no 
ulcerations, no disturbance of nail growth, no skin cancer, 
no arthritis of the hands, no edema, no changes in skin 
color, no skin thickening or thinning, no sleep disturbances, 
and no excessive sweating.  

Reflexes were normal, he had normal monofilament sensations 
to the hands, normal position sense, normal vibratory 
sensation, and no weakness or atrophy, no pain or stiffness 
of the joints, no deformity or swelling of the joints, no 
pain on manipulation, and no loss of tissue or digits of the 
hands.  Peripheral pluses were normal, hair growth was 
normal, and there was no evidence of vascular insufficiency 
or Raynaud's phenomenon.  

Outpatient medical records for this time period do not 
reflect treatment for cold injury residuals.

Based on the above evidence, the Board finds no basis to 
assign higher ratings at this time under DC 7122.  
Significantly, while the veteran reports on-going symptoms of 
cold sensitization, numbness of the hands, and a cold feeling 
to the hands, those symptoms alone are not sufficient to 
establish a higher evaluation.  As symptoms of tissue loss, 
nail abnormalities, color changes, impaired sensation, 
hyperhidrosis, or X-ray abnormalities are not shown, the 
Board finds that the claims for higher ratings for cold 
injury residuals to both hands must be denied.  Accordingly, 
the medical evidence of record does not support a higher than 
20 percent rating for right and left hand cold injury 
residuals at this time.

Raynaud's Disease.  The Board will separately consider 
whether the veteran is entitled to a separate compensable 
rating under either the pre-amended or amended regulations 
regarding Raynaud's disease.

Under the pre-amended regulations, a severe form of Raynaud's 
disease with marked circulatory changes such as to produce 
total incapacity or to require house or bed confinement 
warranted a 100 percent evaluation. When manifest by multiple 
painful, ulcerated area, a 60 percent rating was assigned. 
With frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis, a 40 percent rating was 
granted.  Occasional attacks of blanching or flushing 
warranted a 20 percent evaluation.  38 C.F.R. §§ 4.31, 4.104, 
DC 7117.

The amended rating criteria for evaluating Raynaud's disease 
are as follows:

?	With two or more digital ulcers plus 
autoamputation of one or more digits 
and history of characteristic 
attacks; rate as 100 percent 
disabling.

?	With two or more digital ulcers and 
history of characteristic attacks; 
rate as 60 percent disabling.

?	Characteristic attacks occurring at 
least daily; rate as 40 percent 
disabling.

?	Characteristic attacks occurring 
four to six times a week; rate as 20 
percent disabling.

?	Characteristic attacks occurring one 
to three times a week; rate as 10 
percent disabling.

After a review of the claims file, the Board finds that a 
separate compensable rating is not warranted for Raynaud's 
disease, under either the pre-amended or amended regulations.  

First, while the veteran was initially diagnosed with 
Raynaud's phenomenon in the March 1995 VA examination, there 
was no indication at that time of occasional attacks of 
blanching or flushing.  His only complaints at that time were 
intolerance to cold, loss of sensation, and sensitivity.  
While he reported the onset of discoloration of his 
fingertips prior to loss of sensation, there was no evidence 
of blanching or flushing on physical examination.  

Similarly, in the November 1996 VA examination, his only 
complaints were numbness in the fingertips and pain in both 
hands.  Physical examination showed peeling of the skin but 
there was no indication of blanching or flushing consistent 
with Raynaud's disease.  Therefore, the Board can find no 
basis for a separate compensable rating under the pre-amended 
DC 7117.

Further, there is no basis for a separate rating under the 
amended regulations for Raynaud's disease.  Significantly, 
none of the post-amendment examiners have described 
"characteristic attacks" or symptoms consistent with 
Raynaud's disease.  That is to say, there has never been 
evidence of color changes of the hands or digits.  In the 
most thorough and recent of the examination reports, dated in 
July 2003, the examiner specifically found that the veteran 
had "no changes in the skin color."  He also concluded that 
there was "no evidence of Raynaud's phenomenon."  As such, 
there is no basis for a separate compensable rating for 
Raynaud's disease at this time under the amended regulations.

II.  Entitlement to Service Connection for Residuals of a 
Cold Injury to the Feet

The veteran maintains that he suffered from the residuals of 
a cold injury to the feet.  After a review of the evidence, 
the Board finds that the claim should be granted.  

Relevant Law and Regulations.  Under the relevant 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Medical Records.  A review of the service medical 
records reveals that the veteran sustained a cold injury to 
the hands in December 1977, when he became injured due to 
overexposure to cold weather, the temperature was reported as 
-15 degrees Fahrenheit.  In March 1978, he was again 
evaluated for frostbite to the hands and feet.  Although the 
focus at that time was primarily on his hands, the Summary of 
Defects and Diagnoses section of the service separation 
examination report notes "frostbite hands & feet."  He was 
discharged in April 1978.

Post Service Medical Records.  Post service medical evidence 
is divided on the issue of whether the veteran current has 
symptoms associated with cold injury residuals to the feet.  
Evidence tending to support the veteran's claim includes a 
March 1995 VA examination.  At that time, he reported cold 
exposure to his hands and toes.  Physical examination 
revealed recent skin peeling from excessive thinness of the 
skin on the fingertips and toes.  The final diagnosis was 
"cold sensitivity of distal arterial circulation or so 
called Raynaud's phenomenon."  However, there was no 
specific finding made with respect to the feet.

In a November 1996 VA examination, the veteran again 
referenced cold symptoms associated with his hands and feet.  
He indicated, among other things, that he could not walk long 
distances and was unable to work.  After a physical 
examination, including findings that both the feet and hands 
were cool to touch, the final diagnosis was Raynaud 
phenomenon.  

In a March 1998 VA examination, the veteran related a history 
of frostbite to the hands and feet in November 1977 and 
February 1978.  He reported numbness and a burning sensation 
in both hands and feet.  After a physical examination, the 
final diagnoses included "status post frostbite of the hands 
and feet in 1977 and 1978."

Evidence tending not to support the veteran's claim includes 
a July 2003 VA examination report.  The veteran again related 
a cold injury to his hands and feet while on active duty.  
After a physical examination, the examiner diagnosed 
"history of cold injury to the hands with residual symptoms 
of cold sensation to the hands and the feet."  

While it appears that the examiner determined that the 
veteran had signs and symptoms consistent with cold injury 
residuals to the feet, he noted that "I see no evidence that 
the feet were affected by cold injury."  He went on to 
remark that he did not see "any reference to a cold injury 
to the feet and so therefore, the date specifying when the 
cold injury to the feet occurred cannot be given since I do 
not see evidence in the medical record that a frostbite to 
the feet occurred."

Legal Analysis.  Notwithstanding the July 2003 VA medical 
opinion, the Board finds that the claim should be granted.  
While the service medical records focused primarily on the 
veteran's hands, there were notations regarding the feet.  
Moreover, the fact that the veteran hands were exposed to 
temperatures of - 15 degrees Fahrenheit suggests to the Board 
that it is reasonable that his feet were involved also.  In 
addition, the Board places significant probative value on the 
notation in the service separation examination that both the 
hands and feet were involved. 

Further, a reasonable reading of the weight of the VA 
examination reports is that both the veteran's feet and hands 
were exposed to cold.  The November 1996 examiner noted 
similar symptoms associated with cold injury residuals in 
both the veteran's feet and hands.  Similarly, the March 1998 
examiner identified symptoms consistent with frostbite on 
both the feet and hands.  Further, the March 1998 VA examiner 
specifically diagnosed frostbite of the hands and feet and 
attributed it to military service.

Giving the veteran the benefit of the doubt, based on the 
evidence outlined above, the Board finds that service 
connection is warranted for the residuals of cold injury to 
the feet. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in November 2002 and March 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The August 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the November 2002 and March 2004 
supplemental statements of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the august 2001 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in March 1995, November 1996, 
March 1998, and July 2003.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

With respect to the claim for cold injury residuals to the 
feet, inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.




ORDER

The claim for entitlement to an evaluation in excess of 30 
percent for frostbite to the hands (Raynaud's phenomenon) for 
the period prior to January 1998 is denied.

The claim for entitlement to an evaluation in excess of 20 
percent for residuals of a cold injury (Raynaud's phenomenon) 
to the right hand for the period subsequent to January 1998 
is denied.

The claim for entitlement to an evaluation in excess of 20 
percent for residuals of a cold injury (Raynaud's phenomenon) 
to the left hand for the period subsequent to January 1998 is 
denied.

The claim for entitlement to service connection for residuals 
of a cold injury to the feet is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


